DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6,14,17,19-22, 26-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 recites “said mixing means comprising at least one mixing element or a plurality of mixing elements”.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one mixing element”, and the claim also recites “a plurality of mixing elements” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner respectfully submits the limitations “at least one mixing element” encompasses a plurality of mixing elements in one embodiment, therefore amendment of claim 1 to provide either “at least one mixing element” or “ a plurality of mixing elements”, but not both stated limitations,  is required.  Examiner notes claim 1 lines 10-12,13, 14 include additional limitations requiring equivalent amendments to lines 8-9.    Claims 6,14,17,19-22, 26-29, and 40 depend on claim 1 and hence are also rejected.
Claim 1 lines 14-15 recites “and is fixed inside said first portion of the enclosure at or in the vicinity of said first edge”.  Examiner respectfully submits the claimed mixing element can not be “in the vicinity of said first edge” and also “fixed inside said first portion of the enclosure”.  Examiner respectfully submits figure 3 clearly shows the first edge is fixed to the enclosure, and there is no embodiment which shows “in the vicinity of said first edge”.  
Claim 1 line 19 recites “the curved upper face”.  There is a lack of antecedent basis for “the curved upper face” in previous claim limitations.  Examiner notes claim 1 line 12 recites “curved upper surface”.  
Claim 1 lines 19-20 recites “the mixing element”.  There is a lack of antecedent basis for “the mixing element” in previous claim limitations. Examiner notes claim 1 recites “at least one mixing element or a plurality of mixing elements”.  
Claim 6 line 2 recites “said at least one mixing element or of each mixing element”.  Examiner refers applicant to the claim 1 limitations for a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. Examiner also notes “of each mixing element”  has a lack of antecedent basis in previous claim limitations.  
Claim 14 line 3 recites “the outside of the enclosure”.  There is a lack of antecedent basis for “the outside of the enclosure in previous claim limitations.  Examiner suggests amendment to state “an outside of the enclosure” to overcome lack of antecedent basis.
Claim 17 line 3 recites “the at least one mixing element or the highest mixing element”.  Examiner refers applicant to the claim 1 limitations for a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. Examiner also notes “the highest mixing element of said plurality of mixing elements” has a lack of antecedent basis in previous claim limitations.  
Claim 26 line 1 recites “the mixing elements”  .  There is a lack of antecedent basis for “the mixing elements” in previous claim limitations.  
Claim 27 line 1 recites “the upper internal wall”. There is a lack of antecedent basis for “the upper internal wall” in previous claim limitations”.  
Claim 28 recites “this vertical central axis”.  There is a lack of antecedent basis for “this vertical central axis” in previous claim limitations.  
Claim 29 recites “the vertical central axis”.  There is a lack of antecedent basis for “the vertical central axis” in previous claim limitations.
Claim 30 line 5 recites “which are positioned inside the enclosure …”.  Examiner is unsure as to what structure is being referred to by “which”.  Examiner notes if “means for mixing the gas stream and the liquid stream” is what is referenced by “which”,  amendment to state “the means for mixing the gas stream and the liquid stream are positioned inside the enclosure… “ would provide clarity as to the scope of the limitation.  Claims 31-36 and 41 depend on claim 30 and hence are also rejected.
Claim 30 recites “which comprise at least one rotary member”.  Examiner is unsure as to what structure is being referred to by “which”.  Examiner notes if “means for mixing the gas stream and the liquid stream” is what is referenced by “which”,  amendment to state “the means for mixing the gas stream and the liquid stream comprise at least one rotary mixing member”.  Examiner notes however claim 30 is currently formed with 112(f) means plus function limitations, wherein “means for mixing the gas stream and the liquid stream” requires providing an exact equivalent to the stated means plus function limitation in the prior art, however further limiting with “at least one rotary mixing member” removes the properly formed 112(f) claim structure and limits the scope of the claim to only “at least one rotary member”.  Therefore, similar to the rejection to claim 1, claim 30 should require either the broader limitation or the narrow limitation, but not broad and narrow limitations, within a single claim.  
Claim 37 line recites “the mixing means”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations.  Examiner notes claim 9 recites “means for mixing the gas stream and the liquid stream”.  Claims 38,39, and 42 depend on claim 37 and hence are also rejected.
Claim 37 line 11 recites “this wall”.  There is a lack of antecedent basis for “this wall” in previous claim limitations.  Examiner notes claim 37 recites “at least one lower vertical internal wall” and “a wall of this horizontal portion of the enclosure”, therefore clarification as to which structure “this wall” is referring to is required.  Examiner notes claim 38 line 3 also recites “this wall” and requires clarification for the same reasons as denoted for claim 37.  
Claim 39 line 1 recites “the free lower edge of the upper internal wall”.  There is a lack of antecedent basis for “the free lower edge of the upper internal wall” in previous claim limitations.  
Claims 40-42 recite “the mixing means”.  There is a lack of antecedent basis for “the mixing means” in previous claim limitations.

Allowable Subject Matter
Claims 1,6,14,17,19,20-22 , and 26-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites “wherein said at least one mixing element or each of said plurality of mixing elements has a concave curved upper surface whose curvature is adapted to locally deflect at least one portion of the descending gas stream and of the descending liquid stream upward, …, and wherein the second edge is located at a level lower than the first edge , but at a level higher than a lowest point of the curved upper face of the mixing element”.  Connell et al(4603035) teaches in figure 1 a device for bringing a gas and liquid into contact including a contacting tower, a gas inlet(12), a liquid inlet(14), and a plurality of mixing elements(20) spaced in a vertical direction along a length of the contacting tower, wherein the plurality of mixing elements project from an inside wall of the contacting tower and each mixing element is formed as a flat plate.  However Connell et al does not teach or suggest wherein said at least one mixing element or each of said plurality of mixing elements has a concave curved upper surface whose curvature is adapted to locally deflect at least one portion of the descending gas stream and of the descending liquid stream upward…, and wherein the second edge is located at a level lower than the first edge , but at a level higher than a lowest point of the curved upper face of the mixing element.  
	Claim 30 recites “means for mixing the gas stream and the liquid stream, which are positioned inside the enclosure in a path of the gas stream and liquid stream and which comprise at least one rotary mixing member, which is adapted when it is rotated to locally deflect upward, at least one portion of the gas stream and the liquid stream, so as to locally create turbulences in the gas stream and in the liquid stream”.  Connell et al(4603035) teaches in figure 1 a device for bringing a gas and liquid into contact including a contacting tower, a gas inlet(12), a liquid inlet(14), and a plurality of mixing elements(20) spaced in a vertical direction along a length of the contacting tower, wherein the plurality of mixing elements project from an inside wall of the contacting tower and each mixing element is formed as a flat plate.  However Connell et al does not teach or suggest at least one rotary mixing member, which is adapted when it is rotated to locally deflect upward, at least one portion of the gas stream and the liquid stream, so as to locally create turbulences in the gas stream and in the liquid stream.
	Claim 37 recites “downstream from the mixing means, a horizontal portion inside which is fixed at least one lower vertical internal wall which comprises a free upper edge spaced apart from a wall of this horizontal portion of the enclosure, so as to provide , between this wall and said free upper edge, a passage for the gas and the liquid”.  Connell et al(4603035) teaches in figure 1 a device for bringing a gas and liquid into contact including a contacting tower, a gas inlet(12), a liquid inlet(14), and a plurality of mixing elements(20) spaced in a vertical direction along a length of the contacting tower, wherein the plurality of mixing elements project from an inside wall of the contacting tower and each mixing element is formed as a flat plate.  However Connell et al does not teach or suggest downstream from the mixing means, a horizontal portion inside which is fixed at least one lower vertical internal wall which comprises a free upper edge spaced apart from a wall of this horizontal portion of the enclosure, so as to provide , between this wall and said free upper edge, a passage for the gas and the liquid.  

Response to Arguments
Applicant's arguments filed 10-3-2022 have been fully considered but they are not persuasive.
Applicant argues in contrast to the presently recited invention, Zlokarnik et al fails to disclose the combination of elements recited in amended claim 1.  Applicant argues Zlokarnik et al teaches in figure 1 that the gas and liquid streams are not descending, and in figures 10 and 12, where the liquid stream and gas stream are descending, the deflector does not have a concave upper surface of a mixing element defined in claim 1 and the device does not have a second edge located at a level lower than the first edge but at a level higher than a lowest point of the curved upper face of the mixing element.
Examiner is persuaded with applicant’s arguments with regards to the amended structural elements noted in the remarks, and upon correction of the stated 112 second paragraph issues, would provide for allowable subject matter.  
Applicant argues that while Connell et al discloses a device comprising a plurality of deflector elements which are space apart in the vertical direction, these deflectors are plates or helical members.  Applicant therefore argues Connell et al fails to disclose a mixing element as defined in claim 1 and also fails to disclose the effect of “locally deflect at least one portion of the descending gas stream and of the descending liquid stream upward, so as to locally create turbulence in the descending gas stream and in the descending liquid stream”.  
Examiner is persuaded with applicant’s arguments with regards to the amended structural elements and with regards to the structure of Connell , and upon correction of the stated 112 second paragraph issues, would provide for allowable subject matter.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
October 18, 2022